 344DECISIONS OP NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in the Communications Workers ofAmerica, AFL-CIO, or in any other labor organization, by discharging anyof our employees or in any like manner discriminating in regard to hire ortenure of employment, or any term or condition of employment.WE WLL NOT interfere with, restrain, or coerce our employees in the exer-cise of their right to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection by interrogating or threaten-ing our employees, or by promise of benefit.All our employees are free to become, remain, or to refrain from becoming orremaining,members of the Communications Workers of America, AFL-CIO, orof any other labor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a)(3) of the Act, as amendedAMERICAN CABLE SYSTEMS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If employees have any questions concerning this notice or compliance witn itsprovisions, they may communicate directly with the Board's Regional Office, 764Federal Office Building, 167 North Main Street, Memphis, Tennessee 38103, Tele-phone 534-3161.Local1341,UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO,and theLower Ohio ValleyDistrict Coun-cil of Carpenters and Joiners of America, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO (Leonard R.Lanham and Larry E. Lanham, a partnership,d/b/a LanhamBrothers,General Contractors)andMarshall H. Edmonson.Case 25-CB-630.October 24,1966DECISION AND ORDEROn July 1, 1966, Trial Examiner Jerry B. Stone issued his Decisionin the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-11C-mherpanel [Members Fanning, Brown, and Jenkins].161NLRB No. 32. LOCAL 1341, CARPENTERS345The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted theTrial Examiner'sRecommendedOrder.]TRIAL EXAMINER'S DECISION AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charge filed on December 16, 1965, and Janu-ary 24, 1966, respectively, by Marshall H. Edmonson, the General Counsel of theNational Labor Relations Board, by the Regional Director for Region 25 (Indi-anapolis, Indiana), issued his complaint dated January 28, 1966, against Local1341,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, andThe Lower Ohio Valley District Council of Carpenters and Joiners of America, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (herein sometimescalled respectively Respondent Local and Respondent District). In substance thecomplaint alleges that the Respondents caused ar attempted to cause Leonard R.Lanham and Larry E. Lanham, a partnership, d/b/a Lanham Brothers, GeneralContractors (herein sometimes called the Employer), to discharge Marshall H.Edmonson because of his lack of membership in Respondent Local and Respond-ent District Council in violation of Section 8(b)(1)(A) and (2) of the Act. TheRespondent's duly filed answer admits many of the facts alleged in the complaint,denies other facts, and denies the commission of unfair labor practices.Pursuant to appropriate notice a hearing was held before Trial Examiner Jerry B.Stone at Owensboro, Kentucky, on April 6 and 7, 1966. All parties were repre-sented at and participated in the hearing and were afforded the right to presentevidence, to examine and cross-examine witnesses, to offer oral arguments, andto file briefs.' Briefs were filed by the General Counsel and the Respondents andhave been considered.The issues in this case are relatively simple The General Counsel contends thattheUnions attempted to cause and caused the Employer to discharge Edmonsonbecause of his lack of membership in the Unions and not pursuant to a legitimateunion-security enforcement demand. The Respondents concede in effect that theyattempted to cause the Employer to discharge Edmonson but contend that theyattempted to cause the Employer to discharge Edmonson because the Employerhad not abided by the existing collective-bargaining contract hiring procedureswhereby the Employer was required to secure its employees through the Unions'referral system.Upon the entire record in this case and from my observation of the witnesses,the following findings of facts, conclusions of law, and recommendations are made.21.THE BUSINESS OF THE EMPLOYERLeonard R. Lanham and Larry E. Lanham are, and have been at all timesmaterial herein, partners doing business under the trade name and style of Lan-ham Brothers, General Contractors, and are herein referred to sometimes as theEmployer. The aforesaid Employer has at all times material herein, maintained itsprincipal office and place of business at 2119 West Third Street, Owensboro, Ken-tucky, and is, and has been at all times material herein, engaged in the business ofiThe Charging Party was present at the hearing but did not make an appearance onthe record.His interests were represented by the General Counsel.2The findings of fact as to the business of the Employer,as to the labor organizationsinvolved, as to the agency status of certain individuals unless otherwise indicated, arebased upon the pleadings and admissions therein. All credibility resolutions are based Inwhole or part upon a composite evaluation of witness demeanor and the logical consistencyof all the facts. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral,commercial, residential,and remodeling contracting.The aforesaidEmployer, during a representative 12-month period ending on January 28, 1966,in the course and conduct of its business operations, purchased, transferred, anddelivered to its Owensboro, Kentucky, facility, goods and materials valued inexcess of $50,000 which were transported to said facility directly from States otherthan the State of Kentucky. The aforesaid Employer, during the same represent-ative 12-month period of time, in the course and conduct of its business operations,performed services valued in excess of $50,000 in the States other than the State ofKentucky wherein the Employer is located. As conceded by the Respondents, andupon a consideration of the foregoing, it is concluded and found that the Employerisnow, and has been at all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.H.THE LABOR ORGANIZATION INVOLVEDLocal 1341, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, and The Lower Ohio Valley District Council of Carpenters and Joiners ofAmerica, United Brotherhood of Carpenters and Joiners of America, AFL-CIO,are labor organizations within the meaning of Section 2(5) of the Act. It is so con-cluded and found.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary issues-agency statusAt all times material herein, the following named person occupied the positionset opposite his name, and has been, and is now an agent of Respondent Local(Local 1341, United Brotherhood of Carpenters and Joiners of America, AFL-CIO) and Respondent District Council (The Lower Ohio Valley District Councilof Carpenters and Joiners of America, United Brotherhood of Carpenters andJoiners of America, AFL-CIO), acting on behalf of such Respondents within themeaning of Section 2(13) of the Act: William Moseley-business agent.B. The allegationsThe complaint alleges that "on or about November 22, 1965, Respondent Localand Respondent District Council caused or attempted to cause the Employer todischargeMarshall H. Edmonson because of his lack of membership in Respond-ent Local and Respondent District Council." The complaint also alleges that "Sinceon or about November 22, 1965, Respondent Local and Respondent District Coun-cilare causing and have continued to cause, the Employer to refuse to reinstateMarshallH. Edmonson to his former or substantially equivalent position oremployment."The Respondents concede that they have attempted to cause the Employer tolive up to his contract and that this in effect constituted an attempt to cause theEmployer to discharge Edmonson, but contend that the reason they have done soisbecause the Employer had not abided by contractual hiring arrangements inhiring Edmonson.C. The facts 31.The factual findingsA determination of the facts in this case requires a resolution of disputed ver-sions as to some of the incidents. As can be expected there are certain facts whichare virtually undisputed. Argument can be made that an abstract consideration ofclearly established facts coupled with the testimony of either the General Coun-sel'sor Respondents' witnesses. and without demeanor evaluation, would reveal aconsistency of either version. Virtually all of the witnesses in this proceeding wereconfused as to the timing of certain events. A consideration of the witnesses' testi-mony and their interests however, and their demeanor convincingly reveals, in myopinion, a proper basis for fixing the timing of events. A consideration of thewitnesses' demeanor as they testified and the timing of the events when considered3 The facts are based upon a composite of the credited aspects of the testimony of allthe witnesses including Leonard Lanham, Larry Lanham, Marshall H. Edmonson, OtisPaul Sapp, William Glenn, and William C Moseley. The aspects of the testimony of theforegoing witnesses disciedited is set out at appropriate places hereinafter. LOCAL 1341, CARPENTERS347with the facts clearly established convince me of the probabilities of the accuracyof various witnesses as to the statements actually made. It suffices to say that uponconsideration of Larry Lanham's testimony (that when Moseley complained tohim about Edmonson that he sent Edmonson to the union hail), upon considera-tion of Edmonson's testimony (that Larry Lanham told him to go and that hethereupon went to the union hall), and upon consideration of the date on Edmon-son's union application, which reveals a date of November 10, 1965, I am con-vinced of the findings as to the timing of events and as to the statements made byvarious individuals as herein set out.Were the credibility resolutions to be based solely on demeanor, it suffices to saythatLeonard Lanham and Larry Lanham, did not present themselves as frank,forthright, truthful, or objective witnesses, that Edmonson appeared basically as anhonest witness but prone to give conclusions and his own interpretation of what hethought was meant, and that Moseley appeared extremely honest and forthright inhis testimony.The facts relating to the issues are relatively simple and are herein briefly set out.2.The contractual and hiring arrangementsThe Employer operated in past years, prior to several years ago, without con-tractual agreement with the Unions. For the past several years, however, the Employerhas been under contractual agreement with the Respondents. The contract inexistence between the parties pertinent to the issues herein was executed on Febru-ary 10, 1964, effective from that date to December 31, 1966.The aforesaid contract had the following provisions relating to the hiring pro-cedures agreed to by the Employer and the Unions:ARTICLE VIHiring ProceduresLower Ohio Valley District Council of Carpenters, and Local Union No.1341,United Brotherhood of Carpenters and Joiners of America, agree tofurnish competent journeymen selected for reference to jobs upon a non-discriminatory basis, such furnishings to be made upon request of the employerand with the Employer retaining the right to reject or accept the applicants foremployment.1.The District Council shall establish and maintain open and non-discrimi-natory lists for the use of individuals desiring employment.2.All individuals desiring employment shall register at the District CouncilOffice by appearing personally and shall indicate name, address, telephonenumber and Social Security Account Number, qualifications and type of workdesired.3.Employers shall first call upon the District Council and submit joborders.DistrictCouncil then calls the Local Union having area jurisdictionof work indicating the number of individuals desired, qualifications of suchindividuals, and location of the job, and the reporting date and time. If anEmployer request individuals by name pursuant to Section 5, hereof, he shalladvise the District Council of the location of the last job worked and the ter-mination date thereof, with respect to such individuals. Job order shall besubmitted not less than forty-eight (48) hours (Saturdays and Sundays andrecognized holidays excluded) prior to the hour when the employer wishesthem to report for work.4. If the District Council or Local is unable to refer the number of indi-viduals desired within forty-eight (48) hours after the submission of such joborder, the employer may procure additional employees up to the desired num-ber from any other source, provided, however, that the employer shall imme-diately notify the District Council of the names of the employees hired andthe job location.5. Individuals available and qualified to fill the job order shall be referredin the following order:(a) First, individuals in the order of their registration who within two (2)years immediately preceding the job order performed work of the type cov-ered by the collective bargaining agreement in the geographical area of theDistrict Council.(b)Next, all other individuals, in the order of their registration. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Provided,an employer may request by name individuals formerlyemployed on work performed in the geographical area of the District Coun-cilwho within two (2)years immediately preceding the job order performedwork of the type covered by the collective bargaining agreement in the geo-graphical area of the District Council.6.Available for employment means that the individual shall be currentlyregistered and shall be either present at the Local Union Office or presentat a location where he can be reached by telephone.7.Dispatching hours shall be from 7:30 A. M. to 10:00 A.M., daily, (Sat-urdays, Sundays,and recognized holidays excluded).8.Each individual,upon being referred, shall receive a referral slip to betransmitted to the employer representative at the job site.9.To insure the maintenance of the registration list, all individuals shouldre-registerassoon as possible after the termination of their currentemployment.10. Individuals shall be removed from the registration list for the followingreasons.(a)Dispatched to a job, except that any individual who is rejected by theemployer, or fails to complete two (2)full days work shall retain his positionon said list.(b)Failing to accept suitable employment two times during the currentweek at the time of dispatch.Employment which cannot be reached by anindividual because of lack of transportation shall not be deemed suitable to him.(c)Any individual dispatched to a job who fails to report for work.Individuals removed from the registration list must register promptly inhome local in order to be considered available for employment.11.Any individual who believes he has been discriminated against withrespect to the operation of these procedures shall be entitled to appeal there-from within twenty-four(24) hours of the alleged discrimination by filing inwritingwith an impartial arbitrator,selected by the Local Union and theEmployer.12.The Impartial Umpire shall consider the appeal and render a decisionwhich shall be final.He is authorized to issue procedural rules for the handlingof appeals,but he is not authorized to modify any provisions of these procedures.13.A copy of procedures shall be posted at the Local Union Office and ateach job site covered by the collective bargaining agreement.The foregoing is applicable in all jurisdictions subject to the Taft-Hartley Act.There is no issue or contention that the Unions'referral system or that the con-tract is illegal or discriminatory within the meaning of the Act.3.Hiring in 1965 4Leonard Lanham testified in a generalized and unconvincing manner about hismethod of hiring.Leonard Lanham testified in effect that he was not familiar withthe hiring provisions of his contract, that he did not get men by reference fromtheUnions,andyetthat he called about hiring Edmonson(inNovember 1965)because he was nonunion. When cross-examined or otherwise questioned as tospecifics,Leonard Lanham recalled calling about the hiring of Richardson aroundthe summer of 1965 and the calling for certain carpenters after the November 22,1965, showdown with Moseley.4Based upon a composite of the credited testimony of Leonard Lanham, Larry Lanham,William Moseley, William Glenn,and Otis Sapp.The basic dispute as to facts is whetherLeonard Lanham called before hiring Ednonson and asked Moseley whether he could hireEdmonson,and whether Moseley on November 22, 1965,complained that Edmonson wasnot a union member. I have considered all of the testimony and facts,arguments as toconsistencies and inconsistencies,and the demeanor of the witnesses.Neither LeonardLanham nor Larry Lanham impressed me as being frank,forthright, truthful,or reliablewitnesses as to the critical facts. I am convinced that Leonard Lanham,contrary to histestimony,knew of the hiring provisions in the contract and knew he should abide by thembut did not when he hired Edmonson.I am convinced that his testimony was twisted byhim so as to justify his actions either on a basis that he had complied literally with thecontract or that there was no practice.I am convinced that he and Larry Lanham mayhave believed that the reasons for Moseley's demand were as they testified but not thatthey knew that Moseley had so said. I discredit their testimony inconsistent with the factsas found. LOCAL 1341, CARPENTERS349As a matter of specific facts, the facts reveal that in 1965 prior to the hiring ofEdmonson that two employees were hired. These two employees were Richardsonand Glenn. Glenn was an apprentice carpenter, and Richardson was a journeymancarpenter.The contract between the Employer and Respondentsdoes not requireclearanceorreferralof apprenticesGlenn was hired around April 1965 and was not clearedor referred by the Unions Moseley, Respondents' representative, told Glenn severaldays later that he should have had the Unions notified. There is no evidence thatMoseley complained to the Employer about the hiring of Glenn. Nor was thereanycontractualbasis for Moseley to make such complaint. Glenn's hiring had beenconsistent with the contractural hiring rights of the Employer.Richardson, the journeyman carpenter, was hired around the summer of 1965.In Richardson's case, Leonard Lanham telephoned Moseley, told him that heknew he was out of men, and told him that he (Lanham) wanted to hire Rich-ardson 5 Thus, under the contract, the Employer had the right to hire Richardsonin the manner that he did.Although Leonard Lanham's generalized testimony was to the effect that hehired his own men, considering the answers he ultimately made when pressed forspecifics, I find such testimony unreliable to reveal that Leonard Lanham deviatedfrom his contractual arrangement to such an extent that Respondents' failure toprotest constituted a wavier of contractual rights. Leonard Lanham's testimonydoes raise a factual suspicion that in fact the Respondents may not have arguedabout the hiring of men when in fact use of the referral system would have beenonly a formality. In short, however, the General Counsel has not established asa matter of probative evidence that the Employer deviated from his hiring practicein specific incidents known to the Respondents prior to the Edmonson incident.Thus the facts fail to establish any wavier of contractual rights by theRespondents.6The next specific hirings revealed in 1965 were the hirings of Edmonson (Octo-ber 19, 1965) and Rightmeyer (around November 12, 1965). As to Edmonson thetestimony is in dispute, but the facts as found later reveal that Respondent hiredEdmonson without clearance in accordance with the contract or otherwise. In thecase of Rightmeyer the facts are undisputed that the Employer hired Rightmeyerwithout clearance, referral, or any kind of notification (before or afterward) tothe Respondents.After November 22, 1965, and Moseley's showdown with the Employer (con-cerning living up to the contract), the Employer's hirings were done in accordancewith the contractual provisions.a.Edmonson's prior membership in Unions and prior employment and theSeptember 1965 contract with the UnionsEdmonson was a member of the Unions in 1961 but has not been a member ofthe Unions in recent years.Edmonson worked for employers not under contract with unions for the severalyears preceding September 1965.7 In September 1965, Edmonson decided that hemight like to change employment and contacted Respondent Local about becom-ing a member in good standing. Edmonson was told of the fees and dues and thathe would have to pay.8 Edmonson apparently feeling that his 1961 dues had notbeen beneficial,attempted to bargain unsuccessfully for an offset of new dues.6Leonard Lanham in his testimony ultimately testifiedthat he telephoned Moseleyabout hiring Richardson but did not remember saying that he knew Moseleywas out ofmen. I credit Moseley's testimony to the effect as revealed in the factsMoseley-s creditedtestimony also revealed in fact that he was out of men for referral purposes6I have considered the fact that Moseley's remarks to Sapp as to Riglitmey er seems toreveal that Moseley was not concerned about formality as long as the employee in questionwould be entitled to the job if formality were observed.Absent a statementby Moseley tothe Employer however this does not constitute a waiver of contract rightsespeciallyasto the hiring of an employee who would not be entitled to referral at the time7Edmonson had worked for the Employer herein for about 6 or S months on severaloccasions between 1955 and 1958. At that time the Employer herein was not in con-tractual arrangement with the Unions.8There is no evidence to reveal that Edmonson was not treated as any other person insimilar circumstances. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Edmonson's hiringby the EmployerOn or about October 18, 1965, Edmonson spoke to the Lanham brothers abouta job. Edmonson told the Lanham brothers that he was not a union member andexpressed concern as to whether the Unions would allow him to work.9On October 19, 1965, Edmonson was hired by the Employer.4.Events of November 2 to 22, 1966a.Timing of eventsLeonard Lanham, Larry Lanham, and Otis Sapp all impressed me as witnesseswho were not sure of the timing of the various events testified to. William Moseleyimpressed me as a witness who could reliably relate the timing of one incident toanother but who was basing his timing of the events on the assumption thatLeonard Lanham called him on the day prior to the time that Edmonson filledout his union membership application card.Considering all of the evidence, it is clear that Edmonson was hired on Octo-ber 19, 1965. I am also convinced that there is no reason to find that the Unions'records reflecting that Edmonson filled out his application for union membershipon November 10, 1965, did not accurately reveal the date that he went to theunion hall and filled out such application. Considering Larry Lanham's testimonyto the effect that on the date that Moseley initially complained about Edmonson'semployment that he told Edmonson to go to the Unions, and Edmonson's testimonythat he did so on that date, I am convinced that Moseley initially complained tothe Lanhams about Edmonson's employment on November 10, 1965. Consideringthe fact that Moseley placed the time of his initial complaint to the Lanhams asbeing about 5 days after receiving a complaint from someone on the job aboutEdmonson, I am convinced that the individual who telephoned Moseley aboutEdmonson's employment called approximately on November 5, 1965. Moseleyplaced the timing of the telephone call from the individual complaining aboutEdmonson's employment as being about 3 days after Edmonson was employed.I am convinced that Moseley timed this event on the erroneous assumption thatEdmonson applied for union membership on the day after Leonard Lanham tele-phoned him about someone wanting to get in the Unions. Accordingly, I am con-vinced that Moseley was timing this event with reference to Leonard Lanham'stelephone call and thus that Leonard Lanham's telephone call to Moseley occurredapproximately on November 2, 1965. Considering the foregoing and the total con-sistency of the evidence, I am convinced that Moseley first understood that Edmonsonwas the person that Leonard Lanham was referring to when he visited the job onNovember 5, 1965. As indicated elsewhere, I do not believe Leonard Lanham'stestimony to the effect that he telephoned Moseley about Edmonson before Edmonsonwas employed (on October 18, 1965).b.Leonard Lanham's telephone call to Moseley November 2, 1965Around November 2, 1965, Leonard Lanham called the Unions' businessagent,Moseley, and told him that he had a man that he wanted to send to him toe Edmonson testified to the effect that Leonard Lanham told him that it would be allright, that he (Leonard Lanham) would call the business agent. From the evidence as a'whole, I do not believe Edmonson's testimony in this respect and do not credit it. Edmon-son also testified to the effect that he did not know about union referral practice. Edmon-son's concern and 1961 experience as a union member andwith thehiring proceduresreveals that he did know that union referral was necessary. Neither Leonard Lanham'snor Edmonson's testimony as to the hiring incident had the ring of truth in its entirety.Considering the total consistency of all the evidence, I am convinced that Leonard Lanhamand Edmonson discussed Edmonson's hiring with full understanding that he was beinghired without compliance with the Unions' referral procedures. Around October 19 anduntil the first part of November 1965, the facts are undisputed that the Unions did nothave men to fill referral jobs. If Leonard Lanham had called on October 18 or 19, 1965,and asked for permission to hire Edmonson, there appears no reason why such permissionwould not have been granted and that theEmployerwould have had Edmonson to (within7 or 8 days) contact the Unions for membership. Since I am persuaded from Leonard Lan-ham's testimony that he was covering up the details of what occurred and the fact thatEdmonsondid not go until November 10, 1965, to the UnionsandafterMoseley had com-plained to Larry Lanham, I am thoroughly convinced that the facts are as set out. , LOCAL1341,CARPENTERS351talk about getting into the Unions.1° Moseley told Lanham to send the man downto him.c.Complaint to Moseley about Edmonson's employmentAround November 5, 1965, an employee telephoned Business Agent Moseleyand asked if he knew that there was a person working on the "Gatton MotorsJob" for the Employer whowas not a unionmember. Moseley told the employeethat he did not know this." The employee told Moseley that there was such aperson.Moseley went out to the "Gatton Motors Job" and saw that Edmonsonwas on the job.Moseley thereupon returned to his office without contacting theEmployer and contacted the District Council as to what he should do.d.Moseley's complaint to the Employer about Edmonson's employmentOn November 10, 1965, Moseley heard from the District Council as to theaction he was to undertake as regards to Edmonson'spresence on the job.12Business Agent Moseley went to the job and told Larry Lanham about Edmonsonbeing employed and that he expected the Employer to go along with the contract,that he should get Edmonson the right way or do something with him.Larry Lanham credibly testified to the effect that after receiving Moseley'scomplaint that he sent Edmonson to the union hall. Edmonson credibly testifiedto the effect that Larry Lanham came out on the job and told him that Leonard"Leonard Lanham testified unconvincingly that he called Moseleybefore he hiredEdmonson,that he mentioned Edmonson by name,that Moseleytold him that it was allright and to send Edmonson down. Leonard Lanham,who handled office affairs and unionaffairs for the partnership, testified as if he did not know the details of his contractualhiring arrangements. I am convinced that Leonard Lanham was familiar with the con-tract's hiring provisions and that his testimony was an attempt to hide the fact that hehad knowingly hired Edmonson in violation of the hiring provisions.Considering all thefacts, I am convinced that Leonard Lanham, after hearing Edmonson recite his Septem-ber 1965 talks with Moseley,was concerned that Edmonson would not be referred anddecided to hire him anyway and to attempt later to "slip" him into the Unions I foundLeonard Lanham to be an evasive witness attempting to avoid telling the facts as he knewthem. Considering the total consistency of the facts and Leonard Lanham's demeanor asa witness,I am convinced that he knowingly hired Edmonson on October 19, 1965, inviolation of his contractual arrangement with the Unions, and that only when apprehensiveof what would happen(when the Unions discovered how Edmonson was hired and thatan employee was working after 8 days of employment without becoming a union memberas required by the contract) did Leonard Lanham attempt to call the Unions' agent andsolve his problem by trying to slip Edmonson into the Unions. I am convinced that LeonardLanham twistedthe truthat that time to indicatethat he hadsomeone who wanted toget in the Unions As indicated, I discredit Leonard Lanham's version and credit Moseley'stestimony to the effect as indicated in the facts found.11 Sapp, a longtime employee of the Employer, had worked for the Employer during theyears that the Employer operated without a union contract. Edmonson had worked atsometime in the past for the Employer when Sapp was also working Sapp's testimony oncross-examination was somewhat evasive as to whether he was a union steward or not, orwas the one who had called the Unions complaining about Edmonson. Sapp's testimonyappears however to indicate that he was the one who called about Edmonson and was theUnions' steward It is not clear why Sapp would be evasive about this unless he did notwant Edmonson or the Employer to know that he had called the Unions' about EdmonsonSince the number of the Employer's employees is small, and since Edmonson worked onthe Gatton Motors Job on October 20, 1965, and thereafter, it would appear that Sappwould have known that Edmonson had been employed for a sufficient length of time torequire union membership If Sapp were the Unions' stewaid, it would appear that he wouldhave at an earlier date contacted the Unions about Edmonson unless he was trying to helpEdmonson or the Employer. Since he did not do so at the proper time but appears to havedone so later, it appears that similar to Leonard Lanham that lie became appreuhensiveabout Edmonson's employment being discovered and proceeded to call the Unions aboutEdmonson.isMoseley placed this as occurring about 5 days after his telephone call from the em-ployee complaining about Edmonson's presence on the job. As the facts reveal that uponreceipt of instructions that Moseley went and complained to Lairy Lanham, that LarryLanham thereupon went and told Edmonson to go to the union hall, and that Edmonsonwent to the union hall on November 10, 1965, 1 fix the time as indicated. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDLanham had called the business agent and made an appointment for him (Edmon-son) to see the business agent at that time. Edmonson thereupon went to the unionhall.e.Edmonson's application for union membershipOn November 10, 1965, Edmonson went to the union hall to secure a job per-mit and to apply for union membership. Edmonson completed a union applicationform.13 Ednionson was unable to see Moseley since he was not there. The sec-retary of the Unions told Edmonson that she could take his application for unionmembership, that it would be necessary to buy a working permit until he becamea member, that she could not issue a working permit or take the money, but thatMoseley would be out on the job to issue a permit and collect the money for thepermit, and that it would be necessary to have two union members to vouch forhim, and that he could just send those members (vouching for him) by the hall.f.Sapp's inquiry about EdmonsonOn November 12, 1965, Otis Sapp went by the union hall and asked Moseleywhat was the story on Edmonson. Moseley told Sapp that the story was that theUnions were not going to take Edmonson in as a member. Mrs. Fitzgerald, the sec-retary, told Sapp she had contacted Edmonson in the past 2 or 3 times and thathe had refused to accept work, that he was nonunion from lack of paying duesand lack of being in good standing. Moseley told Sapp that the Unions were goingto stop the Employer from violating the hiring procedures. Moseley asked alsoabout the number of men employed and if any new work was coming up. Sapp,who had learned that Rightmeyer was coming back to work and believed Right-meyer a member of the Local Union, told Moseley about Rightmeyer's comingback to work. Moseley told Sapp that this was all right, that Rightmeyer hadworked there previously and was a union member.14 Sapp returned to work andtold Edmonson what Moseley had said.15g.Edmonson's November 12, 1965, telephone call to MoseleyOn November 12, 1965, Edmonson telephoned Moseley and told Moseley thatMrs. Fitzgerald had said Moseley would see him on the job, Moseley had not beenon the job, and he had thought that he (Edmonson) should contact Moseley to seewhat he needed to do to get in good standing. Moseley asked Edmonson where hewas. Edmonson told Moseley that he was on the "Gatton Motors Job." Moseleyasked if Edmonson were working and Edmonson replied that he was. MoseleytoldEdmonson that the Employer had to quit hiring his own men. EdmonsontoldMoseley that he was willing to join the Unions and pay whatever initiationfees and permit money was necessary. Edmonson testified that Moseley said "what11Edmonson's testimony was to the effect that 4 to 6 days after being hired that liewent to the union hall. Sapp testified that 6 or 8 days after Edmonson started workingthat Edmonson asked him to vouch for him with the Unions, that he did so, and Alas toldthat the Unions would not take Edmonson in as a member Sapp's testimony as to the tim-ing of the event is unreliable and discredited. Sapp's testimony reveals that he based hisspeculation on the time on the assumption that Edmonson was attempting to comply withthe 8-day contractual membership requirement From total consistency of all evidence, Iam convinced that Edmonson knew that he was supposed to have become a union memberafter 7 days and was attempting to conform his testimony accordingly. Although Edmon-son in general appeared to be a truthful witness, I was and am convinced that he was notforthright in his testimony in this respect The Unions' business records reveal thatEdmonson's union application card was dated on November 10, 1965 I find no reason tobelieve that this card was not dated in regular and correct fashion I find the facts so toreveal that Edmonson went to the Unions' office on November 10, 1965.14 In this regard it is noted that it is General Counsel's responsibility to prove his case.There is no precise evidence to revealwhenRightmeyer had worked for the Employeror to reveal whether or not Moseley referred to Rightmeyer's membership in a foreign localor in the local involved herein. However, it is hard to believe that since Rightmeyer wasnot in the Local Union involved herein that Moseley did not so know. Accordingly, I findthat the reference by Moseley was to Rightmeyer's membership in a foreign local.15Although some of the questions directed to Sapp were designed to elicit that he wasa union steward on thejob, his testimony thereto was somewhat evasive but does indicatethat he was the Unions' steward. LOCAL 1341, CARPENTERS353if the Council doesn't want you" and that he told Moseley that this was betweenMoseley and Leonard Lanham.165.The events of November 22, 1965a.Moseley's complaintOn November 22, 1965, the Unions' business agent. Moseley,went to theEmployer's office. At the office Moseley and the two Lanhams discussed a juris-dictional problem 17 and the hiring of Edmonson and a man named Rightmeyerwithout getting them through the hiring hall. Moseley asked the Lanhams whatthey were trying to do to him by getting men without using the hiring referralsystem.Larry Lanham thereupon asked Moseley what he wanted them to do.18Moseley told the Lanhams that when they needed people"why didn'tthey callhim," that the Employer was working a man (Rightmeyer)who came throughthis jurisdiction,19 that if they had to work him that they could come throughMoseley and get a referral,that he wanted them to live up to their contract, to getemployees"right," to get employees through theUnions'referral systemMoseleytold the Lanhams that if they did not live up to their contract that he would haveto picket the job.20b.Edmonson's conversation with Leonard Latham and MoseleyAround 2 p.m. on November 22, 1965, Leonard Lanham and Edmonson had aconversation 21 Leonard Lanham told Edmonson that Moseley had been there, that10Considering the total context of what was said, I am convinced that Moseley referredto "what if the council doesn't want you on the job "17While Moseley was in the office there was a scuffle between Moseley and the Lanhams.As I see that incident although the blame would appear to be on the Lanhanis, the scufflewas merely the result of hot tempers and misunderstanding and neither adds nor detractsfrom the finding herein.18Although the testimony (Leonard Lanham and Larry Lanham's) is confused, itappears that Rightmeyer had told Leonard Lanham that he had been told to leave thejob by Moseley and Moseley had told him he would be fined if he did not, and Moseleyhad told Larry Lanham that the reason he was out there was because Rightmeyer hadbeen by his union office that morning The evidence appears to reveal that Rightmever hadleft the job after Moseley spoke to him and Rightmeyer was at the office and told LeonardLanham of Moseley's remarks to him. This suggests that Moseley, as part of his attemptto cause the Employer to use the referral system, had attempted to get ltightineyer, as aunion man, to withdraw his services to the Employer, and that Moseley's statements tothe Lanhams were straight to the point to use the coutiactual hiring pronsions of bepicketed.1UApparently referring to the fact that Rightmeyer was not a member of the Unions butwas a member of another union working in the jurisdiction of the Local Union.201 discredit Leonard and Larry Lanhams' testimony to the effect that Moseley's com-plaint was because Rightmeyer did not have a permit from the Unions, or that Edmonsonwas not a union member. I discredit Leonard and Larry Lauhams' testimony to the effectthat Moseley said that Edmonson could come back to work when lie got in the local Thetestimony of all the witnesses, including the Lanhams', reveals that Moseley was complain-ing about the Employer not living up to his contract in his usage of the hiring procedures.The Lanhams' testimony as to the complaint about the failure of the Employer to live upto his hiring procedures appeared natural and truthful The Lanhams' testimony to theeffect that the complaint was about Edmonson's membership in the Unions did not appearto be a statement of what they actually heard but their own conclusion of what Moseleymeant. I discredit the Lanhams' testimony to the effect that Moseley told them to getEdmonson and Riglitmeyer off the job. I am convinced that this however was a reasonableinference from his message to them. I believe that Moseley directed his whole argumentto be a complaint of employer failure to live up to the contract. I am convinced howeverthat he knew his argument in effect meant that the Employer should keep Rightmeyer andEdmonson or other persons not secured through the hiring hall off the job. The GeneralCounsel argues that Moseley's lack of specific denial as to certain aspects of the Lanhams'testimony leaves such testimony uncontradicted. As I view the testimony of the witnesses,Moseley testified to a different version of what was said and that thus his testimony didconstitutea denialof inconsistent testimony by the Lanhams.21Earlierthat day Edmonsonhad been home engagedin some workof his own264-188-67-vol.161-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere had been quite a discussion, that the business agent would take Edmonsonin the Unions, but that Edmonson would have to leave the job long enough forthe business agent to attend to the matter.22 Edmonson asked Leonard Lanham ifthis were what he wanted and Leonard Lanham said yes. Leonard Lanham suggestedto Edmonson that he might go to Moseley and straighten the matter out and comeback to work.Later that day Edmonson went to see Moseley and told Moseley that he hadtalked to Leonard Lanham. Edmonson asked Moseley if he wanted to talk tohim.Moseley told Edmonson that he did not want to talk to' him. EdmonsontoldMoseley that he wanted to hold his job, and he was willing to pay what-evermoney was necessary to get right. Moseley told Edmonson that he couldnot let him stay on the job but that he would get in the Unions all right. Moseleytold Edmonson there was a union meeting that night; that there was an executivemeeting on December 9, 1965, and he would present his application for unionmembership on December 9, 1965; that the president of the Unions would then setup an examining committee and when that was done, it would probably be onDecember 15, 1965; he would notify Edmonson and go with him to Boonville sohe could take the examination and, if proven he could come back and that theUnions would get someone to vouch for him, that he could then pay his initiationfee and be sworn into the Local Union.236.Events of November 22 or 23, 1965Either during the conversation between the Lanhams and Moseley on Novem-ber 22, 1965, or on November 23, 1965, the Lanhams requested two men throughthe referral system. Thereafter, as need arose, the Lanhams used the contractualhiringprovisions in getting men.7.Events of November 24, 1965On November 24, 1965, Edmonson went back to the union office to see Moseley.Edmonson asked Moseley if he had any news for him. Moseley told Edmonsonthat the District Council was not going to take any new members at this time,but that if there were only going to be two men taken in that Edmonson wouldbe one of them.8.Events of December 7 or 8, 1965 24On December 7 or 8, 1965, Edmonson went to the union office and saw Moseley.Edmonson told Moseley that he needed a job, that his time was running out.Edmonson asked Moseley if he had made any arrangements for him to get inthe Unions. Moseley again told Edmonson that there was an executive meeting of221 credit Edmonson's testimonyto the aboveeffect.I discredit Leonard Lanham's denialthat he told Edmonson to leave thejob. I believe that Leonard Lanham told Edmonsonthat he would have to leave the job long enough for Edmonson to get in the Unions. Asindicated previously,I do not believethat Moseley told Leonard Lanham this but thatLeonard Lanhamconfusedlybelievedthis to be the effect of Moseley's statements to him.z' Edmonson'stestimonyas to his conversationwith Moseley was slightlyconfused.Edmonson at first placedthe time that Moseley would present his applicationfor mem-bership as being on that date and later corrected it to be as of December 9, 1965. Edmon-son placedthe time of the examinationas being onDecember 15, 1965. Since Edmonsontestifiedthat he went back onNovember 24, 1965, toinquire asto the progress of theproblem, and consideringthe total consistency of the evidence, I am convinced that Moseleyindicatedthe probability that the examination would take place on December 15, 1965.24Edmonsontestified to having several conversations with Moseley. Edmonson timedthese conversationsas being inSeptember, November 22, November 24, December 5, De-cember 15,1965, and onMarch 11, 1966. Moseley testified to a conversation in Septem-ber, to a conversation in November or December (later placed as being on December 7 or8), to two conversations in mid-December 1965, and to a March 11, 1966, conversation.Thus bothEdmonsonand Moseley testified to a number of conversations. Considering thetotal consistency of the evidence and the testimony of the witnesses, I find the conversa-tions as having occurred on the times indicated in the facts found. Both Moseley andEdmonson's testimony reveal a conversation around December 5, 7, or 8, 1965. SinceDecember 5, 1965, occurred on Sunday, I find this conversation to have occurred on De-cember 7 or 8, 1965. I am convinced as previously indicated that Moseley and Edmonsonhad the November 24, 1965, conversation as set forth in the facts, and that a substantialrepetition of the conversation occurred on December 7 or 8, 1965. ,- LOCAL 1341, CARPENTERS355theUnions on December 9, 1965, the president would set up an examining com-mittee, and when this was done he would notify Edmonson,that Edmonson couldthen go to Boonville and take the examination and if successful,that he couldcome back and the Unions would get someone to vouch for him, that he could payhis initiation dues and be sworn in the Unions.9.The events of December 9 to 15, 1965 25Sometime after December 9 and before December 15, 1965,Edmonson went tothe union office and spoke to Moseley. Edmonson asked Moseley why an exam-ination committee had not been set up so he could take his examination. Edmon-son told Moseley that he (Moseley) was horsing him around, that he was nottrying to get him in the Unions.26 Moseley told Edmonson that it was out of hispower, that the president of the District Council sets the examination nights, thatwhen the examination night was set that he (Moseley) would personally notifyEdmonson so that he could be there.Moseley told Edmonson that there were twoprospectivemembers, that they would take in two members,and that he wouldpromise Edmonson that he would be one of the two.10.The events of December 15, 1965 27On December 15, 1965, Edmonson went back to see Moseley at the union office.Edmonson told Moseley that he was through fooling around with him. Edmonsonasked Moseley if the Unions were going to take him in or not. Moseley told Edmon-son that he still could not take him in because an examination committee had tobe set up. Edmonson told Moseley that he wished Moseley would not do what hewas doing, that the Unions might have to pay him for the time he was losing.11.Events around December 17, 1965After receiving a copy of the unfair labor practice charge (in this case) filed onDecember 16, 1965, Moseley telephoned Leonard Lanham and told him that he hadnot said that Edmonson could not work,that he was going to set up a time thatEdmonson could meet with them and try to get Edmonson in the Unions.28The Setting Up of the ExaminationAt the next weekly meeting of the District Council the president of the DistrictCouncil set up an examining night as March 14, 1966.ti Moseley testified to two conversations around mid-December 1965. I am convinced thatthe second conversation in mid-December 1965 was the one placed by Edmonson as havingoccurred on December 15, 1965. I find Edmonson's timing of that conversation reliable andso fix the time of that conversation.Considering all the evidence,I am convinced that thefirst conversation,described as being in mid-December by Moseley,occurred after Decem-ber 9, 1965, and before December 15, 1965. It appears highly probable that Edmonsonwould contact Moseley after December 9, 1965, to learn of the expected action on Decem-ber 9, 1965.26Moseley testified that he said,"That I wasn't trying to get him in the union andI told him, I said Mr. Edmonson that is out of my power ...... From the total testi-mony I am convinced Moseley meant that Edmonson said that he (Moseley)was not tryingto get him (Edmonson) into the Unions.n Edmonson's testimony was similar in effect to Moseley's excepting Edmonson's testi-mony confused the purpose of his visit with what was said. Edmonson's testimony incon-sistent with the facts found is discredited.To the extent that his testimony as to purposefor going to see Moseley might be construed as to what was said it is discredited. I do notcredit or find that he told Moseley that he wanted a permit or whatever was necessary togo back to work, I am convinced that he construed that getting in the Unions was therequisite and was complaining about whether he was being taken in the Unions or not29Leonard Lanham also testified after further questioning that Moseley said that thenEdmonson could come back to work. Although not specifically denied by Moseley, Moseleytestified to the effect consistently that he complained of the contract violation, and thatthe Employer should live up to it. Considering Lanham's testimony as a whole I am notpersuaded that he has testified accurately to facts but rather has interpolated his opinionof what was meant. I discredit his testimony to the effect that Moseley told him that aftergetting in the Unions that Edmonson could come back to work Considering the lack ofevidence to reveal a discriminatory referral practice, I find no reason to believe that ifEdmonson registered that he would not have been referred when his time came for referral. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD12.The events of March 11, 1966 29On March 11, 1966, Moseley telephoned Edmonson and told him he (Moseley)was a man of his word, that the first examining night was on March 14, 1966, andthat he (Edmonson) was welcome to go with him. Edmonson told Moseley thathe would not be there, that it was his understanding that there would be a hearingon his unfair labor practice charge on April 6, 1966. Edmonson asked Moseley ifhe were not aware of this Moseley told Edmonson that he knew this. EdmonsontoldMoseley that he did not want to go or join the Unions now, that he wasgoing to wait to see what came out of the case (who was right or wrong).D. SummaryConsidering all of the facts I am convinced that the overwhelming weight of theevidence reveals that the Respondents were motivated in their actions relating tothe Employer and Edmonson in an attempt to cause the Employer to utilize theirnondiscriminatory referral hiring system. ThusMoseley's remarks to Larry Lan-ham on November 10, 1965, to Sapp and Edmonson on November 12, 1965, andto the Lanhams on November 22, 1965, all consistently were to this point.The General Counsel contends that Moseley's remarks to Sapp on November 12,1965, indicating that it was all right for Rightmeyer to work because he hadformerlybeen employed and was a union member reveals that Moseley onlywanted thereferralsystem to be enforced as to nonunion members. I have con-sideredthisargumentbut am convinced that an equal strong if not strongerargument can be made that Moseley anticipated a clearance call even belated,or in fact felt that Rightmeyer could be hired legitimately by the Employer ifreferralwas requested, and was not desirous of making issues over the lack offormal compliance.For all the factsreveal it isentirely reasonable to believe and I believe thatMoseley changed his mind about not complaining about Rightmeyer because hebelieved that the Employer was completely disregarding the contractual provisionsand was not making amends after Moseley's complaint on November 10, 1965.Under suchcircumstancesI am convinced that Moseley believed on Novem-ber 22, 1965, he had to insist on strict adherence to the terms of the contract.30I am convinced that, at most, Moseley's actions relating to Rightmeyer reveals.thatMoseley consistently wanted the Employer to live up to its contract termsbut was not trying to be difficult about minor matters or form, that after findingthat the Employerwas notliving up to the spirit of the contract, that Moseleyattempted to use the pressure of the withdrawal of Rightmeyer's services as a meansto causethe Employer to use the contractual hiring agreement.29 The facts are not greatly disputed. Moseley testified that Edmonson told him thathe (Edmonson)had Moseley where he wanted him and would keep him there Edmonsondenied sayingthe foregoing but testified with reference to waiting until the outcome of theunfair laborpractice hearing. I am convinced that Moseley Interpreted Edmonson's remarksabout the unfair labor case to mean that Edmonson was saying he had him where hewanted him and would keep him that way. I discredit Moseley's testimony, howei er, thatthis was whatEdmonson said.Edmonson's testimony at first constituted a denial that hetold ,Moseley he did not want to join the Unions Later Edmonson in effect admitted thathe might have told Moseley that he did not want to join the Unions then801t; iscontended by the General Counsel that Moseley on November 12, 1965, thoughtRightmeyer to be an employeewho had worked in the past for the Employer and who wasa local union member, andlater found out that he was not a member of the Local andthereby changed his mind. The facts as to Rightmeyer are limited and not clearly estab-lished andthus are not sufficiently revealed to constitute a basis for such a finding If, asasserted,the Respondents discoveredthat Rightmeyer was not a member of the Local Union,it is equally possible that Respondentsdiscovered Rightmeyer had not worked for theEmployerwithin the past 2 years. Assuming however that Respondents discovered thatRightmeyer was not a memberof the Local Union, the fact that the Employer had notacted to get Edmonsonoff the job and to attemptto get a replacement for Edmonsonthrough thereferral system wouldconstituteat least an equal basis for ether inferencecontended for. Consideringall of theevidence and the consistent statements relating tothe failureof the Employerto use the hiring systemproperly, the evidence would pre-ponderate for a finding that the motivationtoward Edmonsonwas not based on dis-criminatory reasons. At most the evidence to support discriminatory motivation approachesa suspicion.The limited specific facts as to examplesof the hiringsof various employeesdo not add up to sufficient facts that establish discriminatory motive. LOCAL 1341, CARPENTERS-357The General Counsel also contends that after the Unions had a large numberof men on the out-of-work list that Moseley attempted to get jobs for such menby picking minor jurisdictional squabbles with another union and demanding thedischarges of Edmonson and Rightmeyer. The evidence is not sufficient upon whichtomake an evaluation of the merits or motives behind the "jurisdictional squabble"and the evidence otherwise does not establish discriminatory motivation as toRespondents' action relating to Edmonson.The General Counsel contends that it is hard to believe that the Unions' stewardon the job did not know of Edmonson's working without a referral and that theie-fore the failure of the Respondents to take action until the time that action wastakenmakes Respondents' motivation suspect. I note that Edmonson would haveworked 8 or 10 workdays in October 1965 on the job within the jurisdiction of theUnions The facts reveal that around 5 days thereafter, a complaint from some-one on the job 31 was made to Moseley about Edmonson's working and thathe immediately investigated the same, checked with superiors, and on November 10,1965, complained about the matter to Larry Lanham. I am convinced that Moseleythereafter was cautious about his steps and attempted to follow instructions as towhat he should do 32 Under such circumstances the evidence does not reveal anundue delay in handling the problem involved.The General Counsel argues that Moseley, in his testimony in answer to a ques-tion as to whether Rightmeyer was registered, testified that Rightmeyer was not amember of the Local Union. The General Counsel argues in effect that Moseleyequated registration with union membership. There is no evidence or contentionthat the Respondents' referral system has been operated on a discriminatory basis.I am convinced that Moseley was testifying in effect that Rightmeyer was not amember of the Local Union and had not registered. Considering Moseley's reminderto Glenn in the spring of 1965 about notification of new jobs, it is clear that Mose-ley considered that local union members were supposed to utilize the registrationsystem and to keep him advised of changes so that he could keep the registrationlistup to date. Considering all of this I find that Moseley's answer, as to Right-meyer not being registered because he was not a union member, merely to reflectthat Rightmeyer, unlike the local union members, did not utilize the registration list.Although not argued in support of the General Counsel's case, it might beargued that the Respondents seemed reluctant to get Edmonson in the Unions afterNovember 22, 1965. Considering the totality of the situation and the scuffle withthe Lanhams on November 22, 1965, it is easy to see that Moseley would not be agreat admirer of either Edmonson or the Lanhams. Under such circumstances Ifind such evidence of insufficient persuasive value to reveal that Moseley's moti-vation in demanding that the Employer abide by the contract was because ofEdmonson's lack of union membership.Considering all of the evidence and the foregoing, I am convinced and concludeand find that the reason the Unions attempted to cause the discharge of MarshallH. Edmonson was because the Employer had not abided by its contract with theUnions requiring the Employer to secure employees, such as Edmonson, by request-ing the hiring of such employees through the Unions' referral system. Accord-ingly, I conclude and find that the evidence does not establish that the Unionshave violated Section 8(b)(1) (A) and (2) of the Act 33Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 1341, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, and the Lower Ohio Valley District Council of Carpenters and Joiners of81Apparently by Sapp.111 note also that Moseley credibly testified to other union business problems duringthis time.83Although the facts do not reveal violative conduct on the part of the Unions,it is anunfortunate fact that sometimes parties involved in litigation forget the original questionsinvolved and place themselves in a frame of mind whereby acts of violative conduct mayensue It is to be noted with commendation that counsel for the Government and for theRespondents undertook to carefully explain the rights and obligations of the Employer,the Unions, and individual employees or applicants to the parties involved in this proceed-ing It is hoped that this wise counseling will act in resolving problems and eliminatinglitigation and will enable the parties to enjoy the benefits of the collective-bargainingprocedures. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, United Brotherhood of Carpenters and Joiners of America,AFL-CIO,are labor organizations within the meaning ofthe Act.2.Leonard R. Lanham and Larry E. Lanham are,and have been at all timesmaterial herein,partners doing business under the trade name and style of LanhamBrothers,General Contractors,and constitute an employer engaged in commercewithin the meaning of the Act.3.The evidence does not establish that the Respondents have violated Section8(b)(1)(A)and (2)of the Act.RECOMMENDED ORDERIt is recommended that the complaint in this matter be dismissed in its entirety.Louisville Chair Company,Inc. andLocal 236, United FurnitureWorkers of America,AFL-CIO.Cases 9-CA-3627 and 3692.October 25, 1966DECISION AND ORDEROn April 8, 1966, Trial Examiner David S. Davidson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that Respondent had notengaged in other unfair labor practices alleged in the complaint, andrecommended that such allegations be dismissed. Thereafter, Respond-ent filed exceptions to the Trial Examiner's Decision and a support-ing brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with these cases to athree-member panel [Chairman McCulloch and Members Fanningand Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modified herein.'1The Trial Examiner found that Hale's discharge constituted a violation of SectionS(a) (1) of the Act. In so concluding,he found that the remark made by Hale to Mrs.Napier which precipitated Hale'sdischarge"was itself inextricable from his union ac-tivities."According to the credited evidence,Hale's"union activity" consisted of hiswearing a union button for 1 hour before the election and the objectionable remark to afemale employee,for which he was discharged.On this state of the record in this proceed-ing,we do not believe that the General Counsel has sustained his burden of proving thatHale was discharged for union activity. Accordingly,we shall dismiss the complaint in thisrespect.161NLRB No. 31.